BOYER, Acting Chief Judge
(specially concurring).
This case demonstrates the desirability of a trial judge, sitting as a trier of the *206facts m a contested proceeding, making findings of fact and setting forth the reasoning behind his conclusions and final judgment. At first blush the points raised on this appeal would seem to call for reversal. However, upon an examination of the findings and conclusions set forth by the able and learned trial judge in his final judgment it becomes readily apparent that the final judgment from whence this appeal is taken is both legally and logically sound. Complimenting the trial judge for his careful and conscientious preparation of the final judgment, I am in complete record with affirmance.